Name: Commission Regulation (EEC) No 1570/77 of 11 July 1977 on price increases and reductions applicable to intervention in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 174/ 18 Official Journal of the European Communities 14. 7. 77 COMMISSION REGULATION (EEC) No 1570/77 of 11 July 1977 on price increases and reductions applicable to intervention in cereals HAS ADOPTED THIS REGULATION : Article 1 When a cereal differing from the standard quality for which the intervention price is fixed is bought in by intervention agencies, the intervention price shall be increased or reduced in accordance with this Regula ­ tion . Article 2 The price increases or reductions by which the single intervention price is increased or decreased shall be calculated by applying the percentages provided for in Articles 3, 4 and 6 to the said price valid at the begin ­ ning of the marketing year. However, when applying the previous paragraph in the new Member States until 31 December 1977, the intervention price shall be reduced by the accession compensatory amount applicable for each such Member State in trade in the cereal concerned with the Community as originally constituted . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1 386/77 (2), and in particular Article 7 (5) thereof, Whereas the single intervention price is fixed for a cereal of a given standard quality ; whereas Article 7 (2) of Regulation (EEC) No 2727/75 provides that where the quality of the cereal bought in by an inter ­ vention agency is different from the standard quality the intervention price is to be increased or reduced ; Whereas under an invitation price system provision can be made for price increases and reductions only in respect of certain basic characteristics of the cereal , such as the moisture content, the specific weight and such impurities as may be ascertained by simple methods ; Whereas price increases and reductions should be calculated with reference to the effect of the above ­ mentioned characteristics on the processing value of durum wheat for human consumption and the nutri ­ tive value of cereals used in animal feedingstuffs ; Whereas the basis for the calculation of the price increases and reductions must be the standard quali ­ ties determined pursuant to Article 2 (2) of Regulation (EEC) No 2727/75 ; Whereas in the regions of the Community where rye is regularly sold for bread-making the intervention agencies must be able, in accordance with the commercial practices obtaining, to grant a special increase in respect of rye provided that it meets minimum physical and technological criteria as to quality ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, Article 3 1 . Where the moisture content of common wheat, rye, barley and maize offered for intervention differs from the moisture content of the standard quality, the price increases and reductions to be applied shall be in accordance with Table I of the Annex. If the dryness of the durum wheat offered for intervention is higher than the normal dryness, as laid down for the standard quality, the intervention agency shall apply the price increases listed in the said table . 2 . Where the specific weight of common wheat, durum wheat, rye and barley offered for intervention differs from the specific weight of the standard quality, the price increases and reductions to be applied shall be in accordance with Table II of the Annex. 3 . Where the application of paragraphs 1 and 2 leads to the simultaneous application of two price increases or two reductions, only the greater price increase or reduction shall apply. (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 158 , 29 . 6 . 1977, p . 1 . 14. 7. 77 Official Journal of the European Communities No L 174/ 19 Article 4 of rye in production regions of the Community where that cereal is regularly sold for bread-making and where its particularly good quality is suited for such use, provided that :  the percentage of sprouted grains does not exceed 2-5 %,  the percentage of broken grains does not exceed 5 % and the percentage of grain impurities does not exceed 3 %,  the percentage of spontaneously fermented grain does not exceed 0-05 %,  the percentage of grains heated during drying oper ­ ations does not exceed 0-50 %,  the amylogram units, based on full milling, including the germ, with a hardening temperature of the starch of at least 63 ° C, are not less than 200 units . 1 . Where the percentage of broken grains exceeds 2 % for durum wheat, 3 % for common wheat, rye and barley and 4 % for maize, a reduction of 0-05 % shall be applied for each excess of 0-1 % . 2. Where the percentage of grain impurities, including shrivelled grains, exceeds 3 % for durum wheat and rye, 4 % for maize and 5 % for common wheat and barley, a reduction of 0-05 % shall be applied for each excess of 0-1 % . 3 . Where the percentage of sprouted grains exceeds 2-5 %, a reduction of 0-05 % shall be applied for each excess of 0-1 % . 4. Where the percentage of miscellaneous impuri ­ ties (Schwarzbesatz) exceeds 0*5 % for durum wheat and 1 % for common wheat, rye, barley and maize, a reduction of 0-1 % shall be applied for each excess of 0-1 % . 5. Where the percentage of durum wheat grains which have wholly or partly lost their vitreous aspect (mitadine) exceeds 20 % but does not exceed 40 % , a reduction of 0-2 % shall be applied for each excess of 1 % or fraction of 1 % ; if that percentage exceeds 40 % a reduction of 0-3 % shall be applied for each excess of 1 % or fraction of 1 % . 6 . For the varieties of durum wheat listed below the following reduction shall be applied :  Grifoni : four units of account per tonne, 2. Where, the specific weight of rye sold for bread ­ making differs from the specific weight of the standard quality, the price increases and reductions to be applied to the intervention price for that cereal shall be as follows : kg/hi % Increases more than 72-0 to 73Ã  0-3 more than 73-0 to 74Ã  0-6 more than 74Ã  0-9 Reductions less than 70Ã  to 69 0 0-75 less than 690 to 68Ã  1-25  Marzuoli , Timilie and Neri di Sicilia : 20 units of account per tonne,  Durtal , Rikita and Tomclair : 25 units of account per tonne . Article 7 Article 5 Without prejudice to Article 3 (3), the price increases and reductions referred to in Articles 3 and 4 shall be applied simultaneously. Commission Regulation (EEC) No 1493/71 of 13 July 1971 on price increases and reductions applicable to intervention in cereals ('), is hereby repealed with effect from 1 August 1977. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1977. Article 6 1 . Without prejudice to Article 3 , intervention agen ­ cies may apply, at the time of intervention, a special increase of 3-11 units of account per tonne in respect (') OJ No L 157, 14 . 7 . 1971 , p. 21 . No L 174/20 Official Journal of the European Communities 14. 7 . 77 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1977. For the Commission Finn GUNDELACH Vice-President 14. 7. 77 Official Journal of the European Communities No L 174/21 ANNEX TABLE I Price increases and reductions, calculated as a percentage of the prices referred to in Article 2 of this Regulation, for cereals the moisture content of which differs from the moisture content of the standard quality PRICE INCREASES (in %) Maize 6 01 0-2 0-3 0-4 0-5 0-6 07 0-8 0-9 10 11 1-2 1-3 1-4 1-5 1-6 17 1-8 1-9 20 21 2-2 2-3 2-4 2-5 2-6 27 2-8 2-9 30 31 3-2 3-3 3-4 3-5 3-6 37 3-8 3-9 4-0 41 4-2 4-3 4-4 4-5 Moisture Common Durum Barleycontent wheat wheat Rye 1 2 3 4 5 15-4 0-1 0-1 0-1 0-1 15-3 0-2 0-2 0-2 0-2 15-2 0-3 0-3 0-3 0-3 15-1 0-4 0-4 0-4 0-4 15-0 0-5 0-5 0-5 0-5 14-9 0-6 0-6 0-6 0-6 14-8 0-7 0-7 0-7 0-7 147 0-8 0-8 0-8 0-8 14-6 0-9 0-9 0-9 0-9 14-5 1-0 1-0 1-0 1-0 14 4 1-1 1-1 1-1 1-1 14-3 1-2 1-2 1-2 1-2 14-2 1-3 1-3 1-3 1-3 141 1-4 1-4 1-4 1-4 14-0 1-5 1-5 1-5 1-5 13-9 1-6 1-6 1-6 1-6 13-8  17 1-7 1-7 1-7 13 7 1-8 1-8 1-8 1-8 13-6 1-9 1-9 1-9 1-9 13-5 2-0 2-0 2-0 2-0 13-4 2-1 2-1 2-1 2-1 13-3 &lt;:2-2 2-2 2-2 2-2 13-2 . 2-3 2-3 2-3 2-3 13-1 2-4 2-4 2-4 130 2-5 2-5 2-5 2-5 12-9 2-6 2-6 2-6 2-6 12-8 2-7 2-7 2-7 2-7 12-7 2-8 2-8 2-8 2-8 12-6 2-9 2-9 2-9 2-9 12-5 3-0 3-0 3-0 3-0 12-4 3-1 3-1 3-1 3-1 12-3 3-2 3-2 3-2 3-2 12-2 3-3 3-3 3-3 3-3 12-1 3-4 3-4 3-4 3-4 12-0 3-5 3-5 3-5 3-5 1 1-9 3-6 3-6 3-6 3-6 11-8 3-7 3-7 3-7 3-7 11-7 3-8 3-8 3-8 3-8 1 1-6 3-9 3-9 3-9 3-9 11-5 4-0 4-0 4-0 4-0 11-4 4-1 4-1 4-1 4-1 1 1-3 4-2 4-2 4-2 4-2 1 1-2 4-3 4-3 4-3 4-3 1 1-1 4-4 4-4 4-4 4-4 11-0 4-5 4-5 4-5 4-5 10-9 4-6 4-6 4-6 4-6 10-8 4-7 4-7 4-7 4-7 10-7 4-8 4-8 4-8 4-8 10-6 4-9 4-9 4-9 4-9 10-5 5-0 5-0 5-0 5-0 10-4 5-1 51 5-1 5-1 10-3 5-2 5-2 5-2 5-2 10-2 5-3 5-3 5-3 5-3 10-1 5-4 5-4 5-4 5-4 10-0 5-5 5-5 5-5 5-5 No L 174/22 Official Journal of the European Communities 14. 7. 77 REDUCTIONS (in %) Moisture content Durum wheat Rye Barley Maize 1 2 3 4 5 15-5 0-1 15-6   0-2 15-7   0-4 15-8   0-5 15-9   0-6 16-0   0-8 14. 7 . 77 Official Journal of the European Communities No L 174/23 TABLE II Price increases and reductions, calculated as a percentage of the prices referred to in - Article 2 of this Regulation , for cereals the specific weight of which differs from the specific weight of the standard quality Common wheat Durum wheat kg/Hi % kg/hi % Price increases more than 79Ã  to 80Ã  0-3 more than 80Ã  to 81-0 0-6 more than 8 1 Ã  to 82Ã  0-9 more than 82-0 11 Reductions Reductions less than 72Ã  to 71-0 0-5 less than 77Ã  to 76Ã  075 less than 7 1 Ã  to 70-0 10 . less than 70Ã  to 69 0 1-5 less than 69-0 to 68 0 2-0 Rye Barley kg/hi % kg/hi % Reductions Reductions less than 70 0 to 69-0 0-5 less than 63 0 to 62 0 0-5 less than 69Ã  to 68-0 10 less than 62 0 to 6 1 Ã  1-0 less than 6 1 Ã  to 60-0 1-5 less than 60 0 to 59Ã  20